[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: #119 MOTION FOR MODIFICATION OF ALIMONY AND #120 DEFENDANT'S MOTION FOR CONTEMPT
The court finds that the loss of the plaintiff husband's business and real estate is a substantial change in the plaintiff's circumstances. Both parties are 68 years of age. At the present time, both parties receive social security benefits and each have outside employment. CT Page 10884
At the time of the hearing, the parties offered testimony in addition to their sworn financial affidavits.
The court has considered all the evidence, and the equities of the circumstances of the parties.
It is ordered that commencing January 1, 1992 and thereafter, the award of alimony is modified to $750 per month.
The parties agreed that the arrears was in the amount of $2,700 and this court so finds. The plaintiff shall pay the defendant a lump sum amount of $400 from his insurance dividend check and the balance shall be paid at the rate of $100 per month.
COPPETO, J.